Citation Nr: 1636730	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  10-42 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for sleep disturbance as secondary to a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from March 1986 to March 1990 and October 2007 to December 2008.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an April 2010 rating decision of the VA Regional Office (RO) in Waco, Texas.

These issues were previously remanded in April 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to further develop the record and provide an additional VA medical examination.  In the April 2014 Remand, the Board directed the AOJ to request service treatment and personnel records related to the Veteran's service from October 2007 to December 2008.  An April 2014 VA memorandum indicated that records would be requested from the Defense Personnel Records Information Retrieval System (DPRIS) and the VA Records Management Center (RMC).  The AOJ sent record requests to the RMC but there is no documentation of a request sent to DPRIS following the April 2014 Remand.  Moreover, service treatment records (STRs) were uploaded to the Veteran's electronic claims file (VBMS)  in December 2015, but it is unclear whether the RMC provided these records or if they are complete records.  

Furthermore, the April 2014 Remand directed the AOJ to request records from the Oklahoma City, Oklahoma clinical facility.  A November 2008 document released the Veteran from active duty and assigned him to the 0095 Div HQ Det 32, Oklahoma City, Oklahoma installation, effective December 1, 2008.  An April 2014 letter to the Veteran identified this installation as Fort Sill; the AOJ sent record requests to Fort Sill in April 2014 and June 2014 but received no response.  On remand, the AOJ should make additional attempts to obtain these records, in keeping with VA's duty to assist under 38 C.F.R. § 3.159(c)(2) (2015).

Finally, an additional VA examination is necessary to address the Veteran's claim of right shoulder pain in service (treated with Motrin) and his reports of continuing pain following service.  The additional VA examination must also take into account the March 2010 VAMC (VA Medical Center) MRI findings, which preceded the March 2010 VA medical examination by several weeks but were not considered in that examination.   

Accordingly, the case is REMANDED for the following action:

1.  Comply with the April 2014 VA memorandum.  Clarify the source of the STRs  uploaded to VBMS in December 2015.  The AOJ should also determine whether these STRs are the complete STRs associated with the Veteran's active duty service  from October 2007 to December 2008.  If the STRs are incomplete, the AOJ should request complete records from the RMC or any other appropriate repository.

Indicate whether a DPRIS request has been made and available personnel records have been obtained.  

Make a direct request to the appropriate clinical facility at Fort Sill to request clinical records for the Veteran dating from December 1, 2008.  

Copies of all records received must be associated with the Veteran's claims file.  All efforts to procure the records must be documented in the claims file.

2.  After completing the above, schedule the Veteran for a VA orthopedic examination.  All pertinent symptomatology and findings must be reported in detail.  The electronic claims file must be made available to and reviewed by the examiner prior to the examination, and the report must reflect that such a review was made.  Following a review of the evidence of record (including the March 2010  MRI results), the clinical examination, and with consideration of the Veteran's statements, the examiner must:

a)  Confirm the existence of any currently and previously diagnosed right shoulder conditions.

b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently or previously diagnosed right shoulder conditions were incurred in the Veteran's active duty service.  This analysis must include a discussion of the Veteran's reports of experiencing pain in service, receiving Motrin from a medic, and continuing to experience pain after service.

c)  Confirm the existence of any currently and previously diagnosed sleep disturbance.

d)  Determine whether it is at least as likely as not (a 50 percent or greater probability) that any previously or currently diagnosed sleep disturbance is proximately due to or aggravated by the Veteran's service-connected disabilities, as listed in an April 2016 rating decision.  

In addition, determine whether it is at least as likely as not (a 50 percent or greater probability) that any previously or currently diagnosed sleep disturbance is proximately due to or aggravated by any currently or previously diagnosed right shoulder condition.

A complete rationale for all opinions must be provided.

3.  Readjudicate the claim on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

